Upon Motion this day made by Mr. Hume of the Defendants Council Praying That the former Order of this Board might be  Read, As Likewise the Petition now given in by the Arbitrators aforesaid Appointed by this Honourable Court to Settle and Adjust the Matters in dispute between the Party’s, Wherein the said Arbitrators say That they met On the 12 th of this Instant but Judging themselves not Capable of Determining it according to Law, Declined the doing thereof, Wherefore the said Order is Reversed, And by the Consent of both Partys, It is Ordered That Mr. Henry Hyrne Mr. Edward Brailsford Mr. James Ferguson be Appointed Arbitrators forthwith to Settle and Adjust all matters in difference and Determine the Costs of Suite, and make Report of theire doings in Twenty days after the date hereof.